Case 3:19-cv-19126-MAS-TJB Document 18 Filed 08/13/21 Page 1 of 3 PagelD: 94

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TREMAYNE DURHAM,

Plaintif
ainuft, Civil Action No. 19-19126 (MAS) (TJB)

v. MEMORANDUM ORDER

B. DAVIS, et al.,

Defendants.

 

 

This matter comes before the Court on Plaintiff Tremayne Durham’s motion seeking leave
to proceed in forma pauperis on appeal. CECF Nos. 15-16.) Pursuant to Federal Rule of Appellate
Procedure 24(a)(1), this Court may grant a plaintiff in forma pauperis status on appeal only where
the plaintiff shows, in the detail required by Form 4 of the Appendix of Forms, that he is unable to
pay or to give security for the fees and costs on appeals, and states the issues that he intends to
present on appeal. Under Local Appellate Rule 24.1(a), however, in those cases where 28 U.S.C.
§ 1915(b) applies, such as in this civil rights matter, a plaintiff must submit “an affidavit or poverty
that includes the amount in the prisoner’s prison account,” “a certified copy of the prison account
statement(s)... for the 6 month period immediately preceding the filing of the notice of appeal,”
and “a signed form authorizing prison officials to assess and deduct the filing fees in accordance
with 28 U.S.C. § 1915(b).”

In this matter, although Plaintiff has submitted a notice of appeal, he has not provided a list
of the issues he wishes to raise on appeal. (See ECF No. 13.) Likewise, although Plaintiff has
submitted an affidavit of poverty and a certified account statement, his account statement indicates
that, over the last six months, he has maintained a prison account balance well in excess of $1,000.

While that amount of money does not per se suggest that Plaintiff is not “unable to pay” the filing
Case 3:19-cv-19126-MAS-TJB Document 18 Filed 08/13/21 Page 2 of 3 PagelD: 95

fee, without some explanation from Plaintiff as to why he cannot use that money to pay the
appellate filing fee, especially when considered in light of the fact that many of his basic material
needs are provided by the prison in which he is detained, this Court cannot conclude that Plaintiff
has clearly shown his inability to pay the appellate filing fee. Plaintiff's motion seeking leave to
appeal in forma pauperis must therefore be denied without prejudice. Plaintiff is granted leave to
file a new motion seeking leave to proceed in forma pauperis on appeal addressing these two issues
within thirty days.
IT IS THEREFORE on this [gt day of August, 2021, ORDERED that:
1. The Clerk of the Court shall re-open this matter for the purposes of this Order only.
2. Plaintiff's motion seeking leave to proceed in forma pauperis on appeal (ECF Nos. 15-
16) is DENIED WITHOUT PREJUDICE.
3. The Clerk of the Court shall provide Plaintiff with a blank copy of an Affidavit
Accompanying Motion for Permission to Appeal In Forma Pauperis'.
4, Plaintiff is given leave to file another motion seeking leave to proceed in forma
pauperis on appeal within thirty (30) days of the date of this Order.
5. If Plaintiff wishes to file a new motion seeking leave to proceed in forma pauperis on
appeal, he must do so by filing a new motion accompanied by a statement of the issues
he wishes to raise on appeal and an explanation of why he cannot use the money in his

prison account to pay the applicable filing fee.

 

' See http://www2.ca3.uscourts.gov/legacyfiles/ifp_affidavit.pdf.
2
Case 3:19-cv-19126-MAS-TJB Document 18 Filed 08/13/21 Page 3 of 3 PagelD: 96

6. The Clerk of the Court shall serve a copy of this Order upon Plaintiff by regular mail

MICHAEL A. SHIpe |
UNITED STATES DISTRICT JUDGE

and shall CLOSE the file.
